



Exhibit 10.2


MARATHON PETROLEUM CORPORATION
RESTRICTED STOCK AWARD AGREEMENT


OFFICER


As evidenced by this Award Agreement and under the Marathon Petroleum
Corporation 2012 Incentive Compensation Plan (the “Plan”), Marathon Petroleum
Corporation (the “Corporation”) has granted to [NAME] (the “Participant”), an
employee of the Corporation or a Subsidiary, on [DATE] (the “Grant Date”),
[NUMBER] shares of Restricted Stock (“Restricted Shares”). The number of
Restricted Shares awarded is subject to adjustment as provided in the Plan, and
the Restricted Shares are subject to the following terms and conditions:


1.    Relationship to the Plan. This grant of Restricted Shares is subject to
all of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Committee.
Except as otherwise defined in this Award Agreement, capitalized terms shall
have the same meanings given to them under the Plan. To the extent that any
provision of this Award Agreement conflicts with the express terms of the Plan,
the terms of the Plan shall control and, if necessary, the applicable provisions
of this Award Agreement shall be hereby deemed amended so as to carry out the
purpose and intent of the Plan.


2.
Vesting and Forfeiture of Restricted Shares.



(a)    The Restricted Shares shall vest incrementally in three cumulative annual
installments, as follows:


(i)
one-third of the Restricted Shares shall vest upon the completion of the service
period which commences on the Grant Date and ends on the first anniversary of
the Grant Date;



(ii)     an additional one-third of the Restricted Shares shall vest upon the
completion of the service period which commences on the first anniversary of the
Grant Date and ends on the second anniversary of the Grant Date; and


(iii)     all remaining Restricted Shares shall vest upon the completion of the
service period which commences on the second anniversary of the Grant Date and
ends on the third anniversary of the Grant Date;


provided, however, that the Participant must be in continuous Employment from
the Grant Date through the completion of the service period as listed above for
each annual installment in order for the Restricted Shares for each annual
installment to vest, and any performance conditions as described in this
paragraph below must be met. If the Employment of the Participant is terminated
for any reason (including non-Mandatory Retirement) other than death or
Mandatory Retirement, any Restricted Shares that have not vested as of the date
of such termination of Employment shall be forfeited to the Corporation. The
incremental vesting for any service period described above may also become
subject, at the discretion of the Committee, to one or more performance-based
vesting condition(s) in addition to the service requirement as follows: (1) For
any remaining incremental portion of the award which has not yet vested, the
shareholder-approved performance condition is established by the Committee in
writing no later than 90 days after the commencement of the remaining
incremental vesting service period(s) to which such performance condition
relates, (2) such performance criteria shall be objective and shall otherwise be
consistent with the requirements for establishment of performance criteria under
Section 162(m) of the Code and contained in the Plan, and (3) the establishment
of any such performance condition shall not in any


1



--------------------------------------------------------------------------------






way increase the value of this award or in any other way alter or amend the
other terms or conditions of this award.


(b)    The Restricted Shares shall immediately vest in full, irrespective of the
limitations set forth in subparagraph (a) of this Paragraph 2, upon the events
set out below:


(i)
termination of the Participant’s Employment due to death;



(ii)
termination of the Participant’s Employment due to Mandatory Retirement; or



(iii)
Participant’s Qualified Termination provided that as of such Qualified
Termination the Participant has been in continuous Employment since the Grant
Date.



Notwithstanding the provision in subparagraph (b)(ii), in the event that any
portion of the award becomes subject to performance conditions as set forth in
subparagraph (a) above, any Participant who terminates Employment due to
Mandatory Retirement before an established performance condition is satisfied,
will be deemed to have met the service requirement for such award and will vest
at the expiration of the performance period only to the extent that it is
determined and certified by the Committee that the performance conditions have
been met.


3.    Issuance of Shares. Effective as of the Grant Date, the Committee or its
designated representative shall cause a number of shares of Common Stock equal
to the number of Restricted Shares to be issued and registered in the
Participant’s name, subject to the conditions and restrictions set forth in this
Award Agreement and the Plan. Such issuance and registration shall be evidenced
by an entry on the registry books of the Corporation. Any book entries
evidencing the Restricted Shares shall carry or be endorsed with a legend
referring to the conditions and restrictions set forth in this Award Agreement
and the Plan. The Participant shall not be entitled to release of the
restrictions on the book entry evidencing such Restricted Shares for any portion
of the Restricted Shares unless and until the related Restricted Shares have
vested pursuant to Paragraph 2. In the event the Restricted Shares are forfeited
in full or in part, the Participant hereby consents to the relinquishment of the
forfeited Restricted Shares theretofore issued and registered in the
Participant’s name to the Corporation at that time.


4.     Forfeiture or Repayment Resulting from Forfeiture Event.


(a)    If there is a Forfeiture Event either during the Participant’s Employment
or within two years after termination of the Participant’s Employment, then the
Committee may, but is not obligated to, cause all of the Participant’s unvested
Restricted Shares to be forfeited by the Participant and returned to the
Corporation.


(b)    If there is a Forfeiture Event either during the Participant’s Employment
or within two years after termination of the Participant’s Employment, then with
respect to Restricted Shares granted under this Award Agreement that have
vested, the Committee may, but is not obligated to, require that the Participant
pay to the Corporation an amount (the “Forfeiture Amount”) up to (but not in
excess of) the lesser of (i) the value of such previously vested Restricted
Shares as of the date such shares vested or (ii) the value of such previously
vested Restricted Shares as of the date on which the Committee makes a demand
for payment of the Forfeiture Amount. Any Forfeiture Amount shall be paid by the
Participant within sixty (60) days of receipt from the Corporation of written
notice requiring payment of such Forfeiture Amount.


2



--------------------------------------------------------------------------------






  


(c)    This Paragraph 4 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
4 shall not apply to the Participant following the effective time of a Change in
Control.


(d)    Notwithstanding the foregoing or any other provision of this Award
Agreement to the contrary, the Participant agrees that the Corporation may also
require that the Participant repay to the Corporation any compensation paid to
the Participant under this Award Agreement, as is required by the provisions of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations thereunder or any other “clawback” provisions as required by law or
by the applicable listing standards of the exchange on which the Common Stock is
listed for trading.


5.    Taxes. Pursuant to the applicable provisions of the Plan, the Corporation
or its designated representative shall have the right to withhold applicable
taxes from the shares of Common Stock otherwise deliverable to the Participant
due to the vesting of Restricted Shares pursuant to this Award Agreement, or
from other compensation payable to the Participant, at the time of the vesting
and delivery of such shares.


6.    Shareholder Rights. Unless and until the Restricted Shares are forfeited,
the Participant shall have the rights of a shareholder with respect to the
Restricted Shares as of the Grant Date, including the right to vote the
Restricted Shares and the right to receive dividends. The Participant hereby
consents to receiving any dividends on the unvested Restricted Shares through
the Corporation’s payroll and, accordingly, directs the Corporation’s transfer
agent to pay such dividends to the Corporation on his or her behalf.


7.    Nonassignability. Upon the Participant’s death, the Restricted Shares
shall be transferred to the Participant’s estate. Otherwise, the Participant may
not sell, transfer, assign, pledge or otherwise encumber any portion of the
Restricted Shares, and any attempt to sell, transfer, assign, pledge or encumber
any portion of the Restricted Shares shall have no effect.


8.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor, nor shall it give such
entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.


9.    Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Participant, adversely affect the rights of the Participant
hereunder.


10.    Officer Holding Requirement. Participant agrees that any shares vested
under this Award shall be subject an additional holding period of one year from
the date on which the Award is settled, during which holding period such shares
(net of shares used to satisfy the applicable tax withholding requirements) may
not be sold or transferred by the Participant. This holding requirement shall
cease to apply upon the death, retirement or other separation from service of
the Participant during the holding period.


11.    Definitions. For purposes of this Award Agreement:


“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the


3



--------------------------------------------------------------------------------






Corporation or the Subsidiary that either (i) employs the Participant or
(ii) employed the Participant immediately prior to the Participant’s termination
of Employment.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.


“Mandatory Retirement” means termination of Employment as a result of the
Corporation’s policy, if any, in effect at the time of the Grant Date, requiring
the mandatory retirement of officers and/or other employees upon reaching a
certain age or milestone.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan, as in effect on the Grant
Date, and such definition and associated terms are hereby incorporated into this
Award Agreement by reference.


 
Marathon Petroleum Corporation
 
 
 
 
By
 
 
 
Authorized Officer









4

